FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 10, 2021

                                      No. 04-21-00325-CV

                     ISI CONTRACTING, INC. and Guerra Construction,
                                    Appellants

                                                v.

     Naomi MARKHAM, Carrie Markham, and Trevor Markham, Individually and as the
              Administrator of the Estate of Joslyn Markham, Deceased,
                                      Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI01166
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
         Appellees’ brief was originally due November 2, 2021. Appellees’ first motion for
extension of time was granted, extending the deadline for filing the brief to November 16, 2021.
On November 10, 2021, the appellees filed a motion requesting an additional extension of time
to file the brief until December 1, 2021, for a total extension of 29 days. After consideration, we
GRANT the motion and ORDER appellees to file their brief by December 1, 2021.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of November, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court